Citation Nr: 1826833	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to service connection for obstructive sleep apnea. 

3. Entitlement to service connection for urinary incontinence, to include as a secondary disability of the service-connected removal of left ovary. 

4. Entitlement to service connection for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Notice of Disagreement was submitted in November 2013; a Statement of the Case was issued in October 2014; and a VA Form 9 was received in November 2014. 

The issues of entitlement to service connection for obstructive sleep apnea, urinary incontinence, and left carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a February 2006 rating decision, the RO denied the claim of entitlement to service connection for sleep apnea; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2. Evidence received since the February 2006 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for obstructive sleep apnea.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for obstructive sleep apnea. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - Obstructive Sleep Apnea

The Veteran seeks to reopen a claim for service connection for obstructive sleep apnea, which was initially denied by the RO in a February 2006 rating decision.  The Veteran was notified of that rating decision and her appellate rights, and she did not appeal or submit any evidence within one year.  Therefore, that decision is final. See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record at the time of the February 2006 rating decision consisted of incomplete service treatment records (STRs) and VA treatment records showing a current sleep apnea diagnosis.  The RO denied the Veteran's claim based on a determination that the condition was not incurred in or aggravated by military service.  

Evidence added to the record since the February 2006 rating decision consists of VA treatment records confirming ongoing diagnoses of sleep apnea and a "buddy statement" from a fellow service member and nurse who served with the Veteran and purportedly witnessed the Veteran's sleep apnea symptoms, to include snoring and use of a breathing machine. See April 2018 Statement from C.P.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the "buddy statement," which is presumed credible for purposes of reopening the Veteran's service connection claim, is material, as it speaks to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim may be reopened. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened.


REMAND

Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  As noted, her STRs are incomplete. See October 2005 Formal Finding on the Unavailability of Service Records.  The available STRs do not show complaints, treatment, or diagnoses of sleep apnea.  However, an April 2018 statement from C.P., a fellow service member and nurse who served with the Veteran, reflects that she witnessed the Veteran's sleep apnea symptoms, to include snoring and use of a breathing machine, during service.  C.P. also stated, "I have honorably served with this Veteran and in my professional and personal opinion, I believe it is as likely as not that [the Veteran's] past and current symptoms are related to her time in-service."  VA treatment show sleep apnea diagnoses beginning in 2004 and through the present time.

The above evidence suggests that the Veteran has a current disability which may have had its onset in military service; the Board thus finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed obstructive sleep apnea disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

Urinary Incontinence

The Veteran seeks service connection for urinary incontinence, to include as secondary to service-connected removal of a left ovary.  The Veteran underwent a VA genitourinary examination in July 2013, at which time she was noted to have urinary incontinence due to childbirth.  No further opinion or rationale regarding causation was provided.  Additionally, no opinion concerning aggravation was rendered.  An opinion addressing these outstanding issues should be obtained upon remand. 

Additionally, the April 2018 statement from C.P., a fellow service member and nurse who served with the Veteran, raises the issue of entitlement to service connection on a direct basis.  An opinion in this regard should also be obtained. 

Left Carpal Tunnel Syndrome

The Veteran seeks service connection for left carpal tunnel syndrome.  As noted, her STRs are incomplete. See October 2005 Formal Finding on the Unavailability of Service Records.  The available STRs do not show complaints, treatment, or diagnoses of carpal tunnel syndrome.  However, an April 2018 statement from C.P., a fellow service member and nurse who served with the Veteran, reflects that she witnessed the Veteran sustain and injury to her wrist and that she was later diagnosed with carpal tunnel syndrome.  VA treatment records dated in 2005 note a carpal tunnel diagnosis. 

The above evidence suggests that the Veteran has a current disability which may have had its onset in military service; the Board thus finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed left carpal tunnel syndrome disability. See McLendon, supra. 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of her obstructive sleep apnea.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the currently diagnosed obstructive sleep apnea had its onset during military service or is otherwise etiologically related to such service.  

The examiner is advised that the Veteran's service treatment records are incomplete; nevertheless, the Veteran is competent to report her symptoms and history, and such reports are to be considered in formulating any opinion.  

*Further, while review of the entire claims folder is required, attention is directed attention to the April 2018 buddy statement from C.P (a nurse), which discusses the Veteran's in-service sleep apnea symptoms (e.g., snoring and use of a breathing machine), a sleep apnea diagnosis, and an etiological assessment.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her urinary incontinence.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is asked to provide an opinion with respect to the following: 

a) Is it at least as likely as not (a 50 percent probability or more) that the currently diagnosed urinary incontinence is proximately due to, or caused by the service-connected removal of left ovary?

b) Is it at least as likely as (a 50 percent probability or more) that the currently diagnosed urinary incontinence is aggravated by the service-connected removal of left ovary?

c) Is it at least as likely as not (a 50 percent probability or more) that the currently diagnosed urinary incontinence had its onset during military service or is otherwise etiologically related to such service?

The examiner is advised that the Veteran's service treatment records are incomplete; nevertheless, the Veteran is competent to report her symptoms and history, and such reports are to be considered in formulating any opinion.  

*Further, while review of the entire claims folder is required, attention is directed attention to the April 2018 buddy statement from C.P (a nurse), which discusses the Veteran's in-service urinary symptoms, a urinary incontinence diagnosis, and an etiological assessment.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed left carpal tunnel syndrome.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is asked to provide an opinion with respect to the following: 

a) Please identify any current left wrist disability, to include left carpal tunnel syndrome which was previously diagnosed in 2005.  

b) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the currently diagnosed left wrist disability, to include left carpal tunnel syndrome, had its onset during military service or is otherwise etiologically related to such service.  

The examiner is advised that the Veteran's service treatment records are incomplete; nevertheless, the Veteran is competent to report her symptoms and history, and such reports are to be considered in formulating any opinion.  

*Further, while review of the entire claims folder is required, attention is directed attention to the April 2018 buddy statement from C.P (a nurse), which discusses the Veteran's in-service left wrist injury, a carpal tunnel syndrome diagnosis, and an etiological assessment.  

The examiner must provide a comprehensive rationale for each opinion provided.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


